Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance
This is the Notice of Allowance for application number 16/806,596 QUICK-THREADED ROD LOCKING DEVICE AND METHOD, filed on 3/2/20201.  Claims 1-20 are allowed.  

Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement, as set forth in the Office action mailed on 12/16/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 19 and 20, directed to a non-elected invention/species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach a device for securing a threaded rod relative to concrete and metal decking, with the device being configured to be installed using a hammer, having a housing configured to be embedded in the concrete and slidably receive the threaded rod, the housing including a securement portion and a flange extending outwardly relative to the securement portion, the flange being configured to secure the housing within the concrete; at least two plunger pieces disposed within the securement portion; a first biasing member arranged within the securement portion to urge the plunger pieces into engagement with the threaded rod; a bracket disposed around a portion of the housing, the bracket configured to be secured to the metal decking and provide rigid positioning of the housing to secure the housing perpendicular to the metal decking when concrete is poured over the metal decking; and a second biasing member disposed around a portion of the housing to bias the flange away from the metal decking.
With regards to claim 10, the prior art does not teach a device for securing a threaded rod relative to concrete that is set using a setting structure, the device having a housing configured to be embedded in the concrete, the housing including a securement portion and a flange that extends outwardly relative to the securement portion, the flange being configured to secure the housing within the concrete; a deck holder with a hole and a plurality of flanges around the hole at a first end of the deck holder, the securement portion of the housing being at least partially retained within the hole and the plurality of flanges being configured to engage the setting structure with the deck holder extending through a hole in the setting structure; a set of plunger pieces disposed within the securement portion; and a biasing member disposed within the housing to urge the plunger pieces to engage the threaded rod when the threaded rod extends through the hole of the deck holder into the housing.
With regards to claim 19, the prior art does not teach a method of securing a threaded rod relative to concrete, the method having a seating a deck holder of a securement device through a first hole in a setting structure, the deck holder including a second hole and a plurality of flanges around the second hole at a first end of the deck holder, the securement device including a housing secured to the deck holder and a bracket slidably secured to the housing, and the housing being configured to be embedded in the concrete and including a securement portion that is at least partially retained within the second hole, a flange that extends outwardly relative to the securement portion and is configured to secure the housing within the concrete, a rod opening disposed within the deck holder, a set of plunger pieces disposed within the securement portion that are biased towards the rod opening by a first biasing member disposed within the housing to urge the plunger pieces to engage the threaded rod when the threaded rod extends through the second hole into the housing, and a backplate to secure the plunger pieces within the housing; striking the housing to secure the deck holder to the setting structure with the deck holder extending through the first hole in the setting structure and the plurality of flanges engaging the setting structure pouring the concrete onto the setting structure to set around the bracket and the housing; after the concrete is set, sliding the threaded rod through the deck holder into the rod opening so that the plunger pieces move away from the rod opening, against the bias towards the rod opening, to admit the threaded rod; and after sliding the threaded rod into the securement portion of the housing, loading the threaded rod to urge the plunger pieces towards the rod opening to secure the threaded rod relative to the concrete.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/25/21